DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7 with regards to Burnett, filed 17 November 2021, with respect to the rejection(s) of claim(s) 14 and dependent claims 15, 18-23, 25, and 28-30 currently amended and new claims 31 and 32 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burnett (US ) in view of Wiggins et al. (US 2008/0190177).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 15, 20-22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett(US 9,593,861) in view of Wiggins et al. (US 2008/0190177).
With regards to Claim 14, 15, and 25:
Burnett teaches:
A method of monitoring and reporting the condition of an air filter( part 106A See Col. 8 lines 17-25) installed in a powered air-handling system (part 101 Col. 3 lines 30-40 and Col. 2 lines 35-50) comprising wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor ( part 301 see Col. 8 lines 2-16) receiving information regarding the filtration characteristics of an air filter media of the air filter from a source, part 302, that is locally-resident on the air filter ( See Col. 8 lines 5-15) and generating an indication of a condition of the air filter as a function of the pressure information in combination with the 
Burnett does not teach:
The pressure sensor in an absolute pressure sensor located downstream of the air filter and mounted on the housing rather than the air filter itself. 
Wiggins teaches:
A single absolute pressure sensor, part 26, located downstream of an air filter, part 18, and mounted to the inside of the housing and not the air filter itself which reports information to a control module, part 20, that is used to determine the status of the air filter. (See Wiggins Fig. 1, control scheme Fig. 3 and paragraphs 14, 27, 19, and 20) 
(Claim 15) The information comprises data obtained while air is moving through the air filter and data obtained while air is not moving through the air filter. In particular Wiggins teaches a first state with low, minimal, or no air flow through the filter as an initial state or zero to first threshold, and a second state with higher than a minimum threshold or threshold to maximum or air filter change warning level as a second state present when the fan pushing air through the filter is operating. (Claim 25) The circuitry determines a pressure difference across the filter media as a function of the data from the absolute pressure sensor as detailed in Fig. 3.  (See Wiggins Fig. 3 and Paragraphs 7, 18, 20, 22, 28, and 29)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensors of Burnett to utilize the pressure sensor system of Wiggins to determine the status of the air filter in order to reduce the expense of additional hardware and maintain proper operation as taught in Wiggins paragraph 5. 
With regards to Claim 20-22, and 28 Burnett further teaches:
The source of the information that is received regarding the filtration characteristics is an RFID tag that is mounted on the air filter. (See Burnett part 301 Col. 5 lines 3-9 and Col. 8 lines 5-16)
The information regarding the filtration characteristics of the air filter media is read from the RFID tag by an RFID reader( See Col. 8 lines 5-30) and is then wirelessly transmitted to a cloud platform ( See Col. 5 lines 3-10 and 37-55) that uses the pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter and then send a notification of the remaining filter life to the mobile device ( See Col. 6 lines 28-36, Col. 7 lines 5-17, and Col. 8 line 50 to Col. 9 line 10).
The indication of the condition of the air filter comprises an indication of the remaining filter lifetime of the air filter, and the indication is presented on a display of a mobile device. (See Burnett Col. 8 lines 50-60, Col. 9 lines 1-10, and Col. 10 lines 33-45 and Fig. 5 part 505)
The powered air handling system is a centralized HVAC system of a building. (See Burnett Col. 3 lines 30-45)
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) in view of Wiggins (US 2008/0190177) as applied above in the rejection of Claim 14 in view of Gustafson et al. (US 2005/0150304).
With regards to Claims 18 and 19:
Burnett teaches:
The circuitry is located within the housing with the pressure sensor and wirelessly transmits the sensor readings. (See Burnett Col. 5 lines 23-35 and Col. 8 lines 1-25)
The system has memory. (See Burnett Col. 6 lines 18-30)
The digital sensor readings are forwarded to a cloud platform that uses the digital pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter. (See Burnett Col. 5 lines 1-10, 30-55 and Col. 8 line 50 to Col. 9 line 10)
Wiggins teaches:
An electronic circuit and a throttle input absolute pressure (TIAP) sensor, part 26, located downstream of the air filter which sends a signal indicative of the absolute air pressure to a control module, part 20. (See Wiggins Paragraphs 13-15)
Burnett in view of Wiggins does not explicitly teach:
The pressure sensor converts pressure data from analog form to digital form.
Gustafson teaches:
A differential pressure sensor which converts a sensor voltage to a digital signal by a microcontroller and then outputs that digital signal. (See Gustafson Paragraph 150 and 151)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify a pressure sensor of Burnett in view of Wiggins to utilize a pressure sensor that would to be capable of converting an analog signal to a digital signal as taught by Gustafson Paragraph 150.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) in view of Wiggins (US 2008/0190177) as applied above in the rejection of Claim 14 in view of Gustafson et al. (US 2005/0150304) and Ragland et al. (US 8,613,792).
With regards to Claim 23:
Burnett in view of Wiggins teaches:
The system has memory. (See Burnett Col. 6 lines 18-30)
Digital sensor readings which are stored in memory and then transmitted. (See Burnett Col. 5 lines 1-10, 30-55 and Col. 8 line 50 to Col. 9 line 10)
Burnett in view of Wiggins does not explicitly teach:
The pressure sensor converts pressure data from analog form to digital form.
Gustafson teaches:
A differential pressure sensor which converts a sensor voltage to a digital signal by a microcontroller and then outputs that digital signal. (See Gustafson Paragraph 150 and 151)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify a pressure sensor of Burnett in view of Wiggins to utilize a pressure sensor that would to be capable of converting an analog signal to a digital signal as taught by Gustafson Paragraph 150.
Wiggins teaches:
An unspecified but predetermined sampling time of the pressure sensors. (See Wiggins Paragraph 19)
Burnett in view of Wiggins and Gustafson does not teach:
A specific sampling time of the pressure sensors. 
Ragland teaches:
The pressure differential is sampled every six hours. (See Ragland Col. 23 lines 40-55)
Storing differential pressure data to compare trends. (See Ragland Col. 24 lines 9-35)
It would have been obvious to one of ordinary skill in the art to modify the filtration pressure differential sampling timing to intermittently sample every six hours as taught by Ragland Col. 23 lines 40-55 to monitor the filter’s condition or a range of times as appropriate in order to balance filtration efficiency, preventing the filter from running when too occluded, with data efficiency, sampling too frequently causing data storage and processing demands beyond what is necessary. 
Claim 29Burnett (US 9,593,861) in view of Wiggins (US 2008/0190177) as applied above in the rejection of Claim 14 in view of Silver (US 2018/0221597).
With regards to Claim 29:
Burnett teaches:
The air filter comprises data stored in an RFID chip. (See Burnett Col. 5 lines 3-9 and Col. 8 lines 5-16)
Burnett in view of Wiggins does not explicitly teach:
The filtration characteristics are stored in a bar code or QR code that is mounted on the air filter. 
Silver teaches:
A filter with a data carrying element comprising an RFID transponder, a bar code, or an NFC chip. (See Silver Paragraph 14 and 42)
It would have been obvious to one of ordinary skill in the art at the time of filing that a bar code and a RFID transponder are equivalent data carrying elements as taught by Silver and that replacing one known element with another known element would perform the same function. (See Silver Paragraph 42)
Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) in view of Wiggins et al. (US 2008/0190177) and Silver (US 2018/0221597) as applied above in the rejection of Claim 29 further in view of Britt (US 2017/0171607).
With regards to Claim 30 and 31:
Burnett teaches:
A method of monitoring and reporting the condition of an air filter( part 106A See Col. 8 lines 17-25) installed in a powered air-handling system (part 101 Col. 3 lines 30-40 and Col. 2 lines 35-50) comprising wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor ( part 301 see Col. 8 lines 2-16) receiving information regarding the . 
Claim interpretation:
The information on the air filter media, in the form of a bar code in view of Silver as detailed above, is read by a device located within the HVAC unit, and then wirelessly transmitted to a cloud platform or other computer that uses the pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter and send a notification of the remaining filter life to a mobile device. 
Burnett in view of Silver does not teach:
The information is read by a mobile device and transmitted by the mobile device to the controlling computer or cloud device.
Britt teaches:
A user’s mobile device my snap a picture of a barcode or QR code associated with a device, and then transmit that identifying information to a cloud service which is used to control the device. (See Britt Paragraph 271)
It would have been obvious to one of ordinary skill in the art at the time of filing that a user using a mobile device to capture and wirelessly transmit the information located on the filter to a computer or cloud service would be a known equivalent to the HVAC system scanning and identifying that same information and wirelessly transmitting it to a cloud service or controlling computer as both 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) in view of Wiggins et al. (US 2008/0190177) as applied above in the rejection of Claim 14 further in view of Henderson et al. (US 2015/0330857).
Burnett teaches:
A method of monitoring and reporting the condition of an air filter( part 106A See Col. 8 lines 17-25) installed in a powered air-handling system (part 101 Col. 3 lines 30-40 and Col. 2 lines 35-50) comprising wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor ( part 301 see Col. 8 lines 2-16) receiving information regarding the filtration characteristics of an air filter media of the air filter from a source, part 302, that is locally-resident on the air filter ( See Col. 8 lines 5-15) and generating an indication of a condition of the air filter as a function of the pressure information in combination with the information regarding the filtration characteristics of the air filter media (see Col. 8 line 50 to Col. 9 line 10). 
Claim interpretation:
The information on the air filter media, in the form of a bar code in view of Silver as detailed above, is read by a device located within the HVAC unit, and then wirelessly transmitted to a cloud platform or other computer that uses the pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter and send a notification of the remaining filter life to a mobile device. 
Burnett in view of Wiggins does not explicitly teach:
The information regarding the filtration characteristics of the air filter media includes information regarding the degree to which the air filter media exhibits an increased pressure drop upon being loaded with particles. 
Henderson teaches:
The pressure loading curves of clean, 50% loaded, and dirty filters are known and readily available from manufacturer’s lab test data and are used to determine if the filter has reached an unacceptable or “dirty” pressure drop level when determining whether to replace a filter. (See Henderson Fig. 4-6 and Paragraph 39)
It would have been obvious to one of ordinary skill in that art that the information about the specific load to pressure drop levels is information that is readily available from a manufacturer and that information would be provided when purchasing a filter, and that such information would form a known and important step in determining the load of a filter from a pressure drop and would be included in the information transmitted to the computer that makes the final determination of remaining filter life. The choice of where to store that information, whether on a “cloud”, a computer or local processor, or on the RFID or barcode scan of information located on an individual filter is a matter of design choice and has various tradeoffs of being updatable as new information is available or constant or ease of accessibility of the information if located locally to the filter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/BEA/Examiner, Art Unit 1776